                                                                                                                      1 Abran E. Vigil
                                                                                                                        Nevada Bar No. 7548
                                                                                                                      2 Stacy H. Rubin
                                                                                                                        Nevada Bar No. 9298
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        vigila@ballardspahr.com
                                                                                                                      6 rubins@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant Rausch, Sturm, Israel,
                                                                                                                        Enerson & Hornik LLP
                                                                                                                      8

                                                                                                                      9
                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                     10
                                                                                                                                                       DISTRICT OF NEVADA
                                                                                                                     11
                                                                                                                          MATTHEW NELSON,                          CASE NO.     2:19-cv-01792-APG-EJY
                                                                                                                     12
                                                                                                                                 Plaintiff,
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                   STIPULATION AND ORDER TO EXTEND
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                          v.                              TIME FOR DEFENDANT RAUSCH,
                                                                                                                     14                                   STURM, ISRAEL, ENERSON & HORNIK
                                                                                                                          RAUSCH, STURM, ISRAEL, ENERSON LLP TO RESPOND TO PLAINTIFF’S
                                                                                                                     15   & HORNIK, LLP; BARCLAYS BANK OF COMPLAINT
                                                                                                                          DELAWARE, EXPERIAN
                                                                                                                     16   INFORMATION SOLUTIONS, INC.;    (First Request)
                                                                                                                          EQUIFAX INFORMATION SERVICES,
                                                                                                                     17   INC. and TRANS UNION, LLC,

                                                                                                                     18          Defendants.

                                                                                                                     19

                                                                                                                     20          Plaintiff Matthew Nelson (“Plaintiff”) and Defendant Rausch, Sturm, Israel,

                                                                                                                     21 Enerson & Hornik LLP (“Rausch, Sturm, Israel, Enerson & Hornik”)1 stipulate and

                                                                                                                     22 agree that Rausch, Sturm, Israel, Enerson & Hornik has up to and including

                                                                                                                     23 December 13, 2019, to respond to Plaintiff’s Complaint (ECF No. 1), to provide

                                                                                                                     24 additional time to investigate Plaintiff’s allegations and for Rausch, Sturm, Israel,

                                                                                                                     25 Enerson & Hornik to prepare a response.

                                                                                                                     26                                 [Continued on following page.]
                                                                                                                     27
                                                                                                                        1 By filing this Stipulation, Rausch, Sturm, Israel, Enerson & Hornik is not waiving
                                                                                                                     28 any defense, affirmative or otherwise, it may have in this matter.


                                                                                                                          DMWEST #38364811 v1
                                                                                                                      1          This is the first request for an extension, and it is made in good faith and not

                                                                                                                      2 for purposes of delay.

                                                                                                                      3          Dated this 12th day of November, 2019.

                                                                                                                      4
                                                                                                                          BALLARD SPAHR LLP                             THE LAW OFFICE OF VERNON NELSON
                                                                                                                      5

                                                                                                                      6 By: /s/ Stacy H. Rubin                          By: /s/ Vernon Nelson
                                                                                                                        Abran E. Vigil                                  Vernon A. Nelson, Esq.
                                                                                                                      7 Nevada Bar No. 7548                             Nevada Bar No. 6434
                                                                                                                        Stacy H. Rubin                                  6787 W. Tropicana Ave.
                                                                                                                      8 Nevada Bar No. 9298                             Suite 103
                                                                                                                        1980 Festival Plaza Drive, Suite 900            Las Vegas, Nevada 89103
                                                                                                                      9 Las Vegas, Nevada 89135
                                                                                                                                                                        Attorneys for Plaintiff
                                                                                                                     10 Attorneys for Defendant Rausch, Sturm,
                                                                                                                        Israel, Enerson & Hornik LLP
                                                                                                                     11

                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                          ORDER
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14                                          IT IS SO ORDERED:
                                                                                                                     15

                                                                                                                     16                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                     17
                                                                                                                                                                 DATED:        November 12, 2019
                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #38364811 v1                       2
